          Case 1:20-cv-09439-MKV Document 17 Filed 12/23/20 Page 1 of 1



                                          Attorneys at Law
                       45 BROADWAY, SUITE 430, NEW YORK, NEW YORK 10006
                              TEL: (212) 248-7431 FAX: (212) 901-2107
                                 WWW.NYCEMPLOYMENTATTORNEY.COM
                                    A PROFESSIONAL LIMITED LIABILITY COMPANY


                                                                        December 23, 2020
Via ECF:
Hon. Mary Kay Vyskocil
United States District Judge
Southern District of New York
500 Pearl Street, Room 2230
New York, NY 10007

       Re:     Norman v. NYU Langone Health System
               Case No.: 20-cv-9439

Dear Judge Vyskocil:

        This office represents Plaintiff, Jasmine Norman, (“Plaintiff”) in the above referenced matter.
We write to withdraw Plaintiff’s pending Motion to Remand. Moreover, in light of this withdrawal,
Plaintiff expresses no opposition to Defendant’s anticipated motion to stay this action.

       We thank the Court for its time and consideration.


                                                                        Respectfully,
                                                                        PHILLIPS & ASSOCIATES

                                                                        /s/
                                                                        Marjorie Mesidor, Esq.
                                                                        Joseph Myers, Esq.
                                                                        Phillips & Associates, PLLC
                                                                        45 Broadway, Suite 430
                                                                        New York, NY 10006
                                                                        (212) 248-7431
                                                                        mmesidor@tpglaws.com
                                                                        jmyers@tpglaws.com
